DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 11/16/2021. Claims 1-5 and 7 are currently pending with claim 1 withdrawn from consideration, claims 2 and 5 amended, claim 6 canceled and claim 7 new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 4-5 of the response, filed 11/16/2021, with respect to art rejections have been fully considered and are persuasive.  Examiner agrees that the prior art Josephs, Jr. does not teach the limitations as amended in independent claim 2. However, the claimed invention is anticipated by the prior art US Patent 5,947,680 to Harada et al. see rejection to follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,947,680 to Harada et al. (Harada).
In Reference to Claim 2
Harada discloses an apparatus for suppressing a cavitation (abstract: for controlling surge) of a turbo pump, comprising: 
a turbo pump (Fig. 8) for delivering a liquid (col. 1, ll 6-10: fluid); 
a first damping device (Fig. 8: 6) configured to repeatedly increase and reduce a pressure of the liquid upstream of the turbo pump so as to damp an amplitude of a cyclical pressure fluctuation of the liquid upstream of the turbo pump (abstract: controlling fluctuations using the vanes 6); and 
a second damping device (Fig. 8: 4) configured to repeatedly increase and reduce a pressure of the liquid downstream of the turbo pump so as to damp an amplitude of a cyclical pressure fluctuation of the liquid downstream of the turbo pump (abstract: controlling fluctuations using the vanes 4), the first damping device and the second damping device being operable independently of each other (col. 11, ll 21-24: as having different control device), wherein the liquid downstream of the turbo pump is not returned to an upstream side of the turbo pump (Fig. 8).

In Reference to Claim 3
Harada discloses the apparatus for suppressing a cavitation of a turbo pump according to claim 2, wherein: 
the first damping device (Fig. 8: 6) is configured to perform a pressure-reducing operation when the pressure of the upstream liquid increases and to perform a pressure-increasing operation when the pressure of the upstream liquid decreases (abstract: controlling fluctuations using the vanes 6); and 
the second damping device (Fig. 8: 4) is configured to perform a pressure-reducing operation when the pressure of the downstream liquid increases and to perform a pressure-increasing controlling fluctuations using the vanes 4).

In Reference to Claim 4
Harada discloses the apparatus for suppressing a cavitation of a turbo pump according to claim 2, further comprising a controller (Fig. 10: 23 for instance) configured to instruct the first damping device (Fig. 8: 6) and the second damping device (Fig. 8: 4) to perform operations based on information obtained from a detector provided upstream of the turbo pump (Fig. 10: such as inlet pressure) and information obtained from a detector provided downstream of the turbo pump (Fig. 10: such as discharge pressure).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Pat. No. 5,947,680. The improvement comprises the first and second damping devices comprises a piston and a cylinder with further piston braking device and balance-position recovering device configured to recover a balance of the damping device (claim 5) for continuously controlling cavitation in the turbo pump.
Claim 7 would be allowable based on its dependency on claim 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control flow fluctuations in turbo pumps on suction and outlet sides of the pump.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745